Citation Nr: 0527936	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an increased initial evaluation for the 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954, to include combat service in the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO.  

Pursuant to a September 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

With regard to the veteran's pending claim for separate 
compensable ratings for the service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), reversing a Board decision which 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  

VA seeks to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  A stay has been 
imposed at the Board on the adjudication of tinnitus claims 
affected by Smith.  

Accordingly, further action on this matter is deferred and is 
still pending.  

The issue of an increased rating for the service-connected 
PTSD is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

At the September 2005 hearing, the veteran testified that his 
PTSD symptoms had worsened since the January 2005 VA 
examination.  The Board is of the opinion that a 
contemporaneous VA examination is warranted in order to 
properly adjudicate the veteran's claim.  

1.  The RO is to request the VA medical 
facilities in Toledo and Cleveland, Ohio, 
and Ann Arbor, Michigan, to furnish 
copies of any additional medical records 
pertaining to treatment for post-
traumatic stress disorder covering the 
period from September 2000 to the 
present.  

2.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected PTSD.  The examination should 
include psychological testing.  The 
veteran's claims file should be made 
available for review by the examiner.  
All clinical findings should be reported 
in detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, in indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

